DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 11, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites operations of transferring tokenized assets with associated value from a designated server to a mobile device and subsequently removing the associated value from the designated server.  Removing the associated value from the designated server infers that the transfer is not an action of determining that a sufficient quantity of the asset exists on the server and allowing the mobile device to utilize that asset as a proxy for the server but an action more like a bearer bond being moved from one place to another or paper currency being exchanged.  The claim then recites that the tokenized asset is moved to a first trusted electronic device and then at least a portion of the tokenized assets are transferred to a second trusted electronic device such that the portion of the tokenized assets are only stored on the second trusted electronic device after the transfer.  This places a clear restriction of the nature of the assets being transferred.  Parthimos (CA 3044991) appears to be the closest prior art in that Parthimos discloses a cryptocurrency hardware wallet that includes a digital device (027-029 in describing an electronic card) and a wireless communication means for connecting to an electronic internet device (such as a desktop, laptop, phablet, tablet or smartphone) (Abstract, 031-032).  The electronic internet device and the digital device communicate with each other via Bluetooth or NFC (034-036).  The contains one or more secure elements where private keys, seed words and other private data and/or secret information is stored (039).  However Parthimos does not disclose that both the digital device and the electronic internet device are offline when a transfer is taking place as the electronic internet device is described as running a merchant application (046) and once the user enters their PIN on the card the merchant application broadcasts the cryptocurrency transaction to one or more nodes of the cryptocurrency network or alternatively a backend service (047-049).  Furthermore Parthimos does not disclose the capability of two digital devices transferring assets directly in the manner being claimed.
Sabba et al. (U.S. Patent 11,250,391, hereinafter referred to as Sabba) discloses transfers from a first device to a second device (Abstract) along with a secure element within a mobile device for storing the tokens (8:35-63) which can be embedded in the handset or in the form of a SIM card (8:64-9:8).  However Sabba only discloses the tokenization of the credit card number that functions as a substitute for a Primary Account Number (PAN) (10:4-10) and does not actually transfer an asset when the token is sent from a first device to a second device (10:63-11:5) and the token must still be verified and validated via an online connection (11:24-36) in order for an asset transfer to occur.  Raj et al. (U.S. Patent 9,978,062) describes a similar system where the token is a substitution of an account number (2:6-19).  Raj does not disclose that the token itself has an associated value but rather that the token can link to a credit card account and be representative of the underlying account number that can form the basis of a transaction when operated in conjunction with a network system, an issuer system or a mobile wallet provider (Figure 1).  Moreton et al. (U.S. Patent 9,183,490, hereinafter referred to as Moreton) discloses a reader with a near field communications attachment for interfacing between a mobile device and a payment network (Figure 1 element 106) but is similar to Sabba and Raj in that no actual asset transfer is being made by the reader and relies on the payment network for the asset transfer.
Xie et al. (U.S. Patent 11,018,724, hereinafter referred to as Xie) discloses the transferring of a balance to a transit purse after transferring money from a linking account (6:56-61) along with making a payment for goods or services as part of a Mifare application within a mobile device containing a secure element and Near Field Communication (NFC) (6:17-33) but Xie does not disclose that the asset transfer is to another mobile device containing a secure element that would read on the combination of a second trusted device associated with a second mobile device with respect to the language “such that the portion of the tokenized assets are only stored on the second trusted electronic device after the transfer”.
Govindarajan et al. (U.S. Patent Publication 2019/0095907, hereinafter referred to as Govindarajan) discloses a payer transaction device enabling secure offline transactions using a secure element (Abstract).  Govindarajan discloses that the secure element provides a secure payer account database, a secure ledger database and a wallet application (Abstract).  While the payer transaction device is not connected to the Internet, the wallet application receives a payee identifier and a transaction amount and verifies that the transaction amount is less than the available payer account balance in the secure payer account database (Abstract).  In response, the wallet application creates a digital token that allocates the transaction amount from the payer account balance to the payee identifier, and records the digital token in a payer secure ledger in the secure ledger database, which reduces the available payer account balance by the transaction amount.  The wallet application then transfers the digital token to a payee transaction device over a peer-to-peer wireless connection and, subsequently, the digital token is synchronized with a ledger tracking system through the Internet (Abstract).  However in Govindarajan the transferred asset is not complete until the payee synchronizes with the ledger tracking system (0031 “The subsequent synchronization of that digital token by at least one device with at least one ledger tracking system when an Internet connection is subsequently available (e.g., by the payer transaction device, by the payee transaction device, and/or by a local device) provides for the actual transfer of funds between the payer and the payee”).  
Kaehler (U.S. Patent Publication 2018/0034642) discloses a user device for exchanging cryptographically signed records between a sender device and a receiver device (Abstract) and that those records can represent instructions to transfer consideration (0063) but the underlying assets themselves are not disclosed as being transferred and nothing within Kaehler teaches or suggests that the tokenized assets are received from a designated server.
“EMV Payment Tokenization Primer and Lessons Learned”, US Payments Forum, June 2019, 43 pages, discloses the use of secure elements and payments that are part tokenizing sensitive data such as payment card numbers and other personally identifying information (PII) with a non-sensitive equivalent, such as a token for use in existing payment processing networks.  However no disclosure is present with regard to the tokens actually representing assets with associated value as the underlying assets are transferred within the payment network.
Kagan (“Everything You Need to Know About the Ledger Nano S Hardware Wallet”, July 30, 2018, 7 pages), BitcoinShirt (“KeepKey Hardware Wallet Review and Guide”, March 2, 2018, 29 pages) and “NGRAVE — A Breakthrough Solution In Blockchain & Crypto Security” October 15, 2019, 17 pages, each describe hardware wallets for storing cryptocurrency that were known at the time of the invention.  None of these reference explicitly disclose an ability to transfer cryptocurrency to another device.
None of the references mentioned above teach all of the limitations of the claim and while the structural elements necessary to implement the claimed invention were all known by those of ordinary skill the particular combination of the structure and the operations being performed on the structure are not fairly taught or suggested by the above references either alone or in combination.  Therefore claim 1 is clearly allowable over the prior art.  Claims 10 and 20 also contain the operation of receiving the tokenized asset from a server in conjunction with removing the value from the server after the tokenized asset is received along with the requirement that when an asset is transmitted from a first trusted electronic device to a second trusted electronic device that the transferred value is only stored on the second trusted electronic device.  Therefore claims 1-20 are held as being allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685